The default in this case was taken in a manner to the two rules of practice established by the Court law, and is therefore *Page 262 
unexceptionable in point of regularity. The discretion residing in the Court to set aside such judgment ought to be exercised with a view to the attainment of justice, and the prevention of delay under the particular circumstances of each case. It is necessary not only that the application should be made within a reasonable time, but the merits likewise which the defendant seeks to have tried ought to be clearly and concisely stated in an affidavit. It follows that this default was improperly set aside, because done at the third term after it was duly taken, and without imposing on the defendant the usual terms of entering a plea which should bring forward the merits of the cause.
NOTE. — See Andrews v. Devane, 3 N.C. 373, and the cases referred to in the note.
(311)